Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 10, 2009







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed March 10, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00173-CR
 
IN RE WARREN PIERRE CANADY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
February 23, 2009, relator, Warren Pierre Canady, filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In his petition, relator asserts the enhancement of his
sentence for his theft conviction was unconstitutional.  Relator seeks
post-conviction habeas relief.  Although courts of appeals have jurisdiction
over criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (orig. proceeding).  
Because
we do not have jurisdiction over the requested relief, the petition for writ of
mandamus is ordered dismissed. 
PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).